DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/15/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funane et al. (U.S. Pub. No. 20130102907) hereinafter Funane.
Regarding claim 1, Funane teaches:
A method for controlling a monitoring device including a plurality of light emission units and a plurality of light reception units (abstract; figures 2 and 6 a plurality of optical transmitter and optical receivers; [0100]-[0107], [0127]), comprising the steps of: 

with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily adjust the gain without saturating the detector.”; [0139]-[0144] further describe the gain setting based on the SD measurement distance), dynamically controlling a measurement circuit gain that the n-th light reception unit uses to detect the optical signal generated by the m-th light emission unit ([0100], the “SD distance” is 
Regarding claim 2, Funane teaches all of the limitations of claim 1. Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 3, Funane teaches all of the limitations of claim 1. Funane further teaches:
wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light detecting units are disposed on the subject such that SD distance defined on the subject as a distance between the irradiation point and the detection point is of at least two types, and the analysis part extracts one or a plurality of separated components using a signal separation method from the plurality of measurement data measured by a 
Regarding claim 4, Funane teaches all of the limitations of claim 1. Funane further teaches:
wherein a measurement channel is defined in correspondence to a pair of a specific light emission unit and a specific light reception unit that are located within a predetermined distance from each other ([0135]-[0136] and figures 15-18 describe the optical transmitter and receiver arrays and measurement points that form a 
Regarding claim 5, Funane teaches all of the limitations of claim 1. Funane further teaches:
wherein the monitoring device includes at least one subset comprising at least one light emission unit and at least one light reception unit that are arranged in a pattern (figure 17A shows the optical transmitters are arranged in a grid pattern. The grid pattern is grouped into “subsets” with each quadruple based subset utilizing a pair of transmitters and a pair of receivers. This quadruple density pattern [0071] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 7, Funane teaches all of the limitations of claim 1. Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units are arranged in a grid pattern (figure 16A shows the optical transmitters are arranged in a grid pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 8, Funane teaches all of the limitations of claim 7. Funane further teaches:

Regarding claim 9, Funane teaches all of the limitations of claim 1. Funane further teaches:
A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of Claim 1 ([0175]-[0180], “The calculator 412 includes an input part, an analysis part, a memory part, and an extract part and the result calculated in the measurement and control calculator 411 is analyzed by the analysis part. The input part inputs setting such as analysis condition from the outside. When the calculator 412 has a displaying function, the display 413 may be omitted. The analysis result of the analysis part is stored in the memory part. The extract part extracts information concerning a local brain hemodynamic of the subject 10 from the signal analyzed in the analysis part. The information concerning the local brain hemodynamic of the subject 10 extracted in the extract part is displayed on the display 413.” The calculator 412 is considered to be what processors the programming stored on the memory part).
Regarding claim 10, primary reference Funane teaches:

a light emission management unit configured to cause the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0100], light sources 101; [0101]-[0111]; [0127]-[0133]; [0134], “in addition to the CDMA method, a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one light source may be increased”; [0137]; [0179], “For example, a time divisional method that discriminates the plurality of light components by temporally shifting the timing when the plurality of light components is irradiated may be used”); and 
a light reception management unit configured to, with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light 
Regarding claim 11, Funane teaches all of the limitations of claim 10. Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 12, Funane teaches all of the limitations of claim 10. Funane further teaches:
wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light 
Regarding claim 13, Funane teaches all of the limitations of claim 10. Funane further teaches:

Regarding claim 14, Funane teaches all of the limitations of claim 10. Funane further teaches:
wherein the monitoring device includes at least one subset comprising at least one light emission unit and at least one light reception unit that are arranged in a pattern (figure 17A shows the optical transmitters are arranged in a grid pattern. The grid pattern is grouped into “subsets” with each quadruple based subset utilizing a pair of transmitters and a pair of receivers. This quadruple density pattern [0071] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 16, Funane teaches all of the limitations of claim 10. Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units are arranged in a grid pattern (figure 16A shows the optical transmitters are arranged in a grid pattern. This quadruple density pattern [0069] configures each 
Regarding claim 17, Funane teaches all of the limitations of claim 16. Funane further teaches:
wherein each of the plurality of light emission units is arranged adjacent to at least one light reception unit, and each of the plurality of light reception units is arranged adjacent to at least one light emission unit (figure 16A, shows the optical transmitters each adjacent to one light reception unit as well as each light reception unit arranged adjacent to an emission unit in a mirrored pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funane as applied to claims 5 or 14 above, and further in view of Bae et al. (U.S. Pub. No. 20130256533) hereinafter Bae.  

wherein an optical signal generated by a light emission unit included in a first subset and an optical signal generated by a light emission unit included in a second subset are modulated with codes that are orthogonal to each other
However, the analogous art of Bae of an efficient method for the extraction of hemodynamic responses in NIRS systems (abstract) teaches:
wherein an optical signal generated by a light emission unit included in a first subset and an optical signal generated by a light emission unit included in a second subset are modulated with codes that are orthogonal to each other ([0047]-[0049], “The source separation is achieved by modulating the hemodynamics signal using the Walsh code. The Walsh code is perfectly orthogonal to other codes, allowing it to remove the interference, while the Pseudo-random Noise (PN) sequence of the conventional Code Modulation method is not. The Walsh code distribution has orthogonal patterns equal number of spread factor, i.e., the code length“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the orthogonal modulation of subsets as taught by Bae because it enables the device to remove interference from the signal and thus enhance the accuracy and reduce noise ([0049]). 
Regarding claim 15, primary reference Funane teaches all of the limitations of claim 14. Primary reference Funane further fails to teach:

However, the analogous art of Bae of an efficient method for the extraction of hemodynamic responses in NIRS systems (abstract) teaches:
wherein an optical signal generated by a light emission unit included in a first subset and an optical signal generated by a light emission unit included in a second subset are modulated with codes that are orthogonal to each other ([0047]-[0049], “The source separation is achieved by modulating the hemodynamics signal using the Walsh code. The Walsh code is perfectly orthogonal to other codes, allowing it to remove the interference, while the Pseudo-random Noise (PN) sequence of the conventional Code Modulation method is not. The Walsh code distribution has orthogonal patterns equal number of spread factor, i.e., the code length“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the orthogonal modulation of subsets as taught by Bae because it enables the device to remove interference from the signal and thus enhance the accuracy and reduce noise ([0049]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785